UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-3204



NATHANIEL HUNTER,

                                             Plaintiff - Appellant,

          versus

CROUCH CONSTRUCTION COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-94-3485-3-17BD)


Submitted:   May 14, 1996                    Decided:   July 3, 1996


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Nathaniel Hunter, Appellant Pro Se. David Eugene Dubberly, Kenneth
Lendren Childs, Geoffrey Ross Bonham, CHILDS & DUFF, P.A., Colum-
bia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for reconsideration of the court's earlier order adopting

the magistrate judge's recommendation to deny relief in his em-

ployment discrimination action. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,
we affirm on the reasoning of the district court. Hunter v. Crouch
Construction Co., No. CA-94-3485-3-17BD (D.S.C. Dec. 7, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2